MEMO.ENDORSED

B86 FIRE COSFS NER GSR LA’ Pied Do876° Pages ofl *

TANNER & ORTEGA, L.L-P.

ATTORNEYS AT LAW
WWW .TANNERORTEGA COM

HOWARD E. TANNER*
HUGO G. ORTEGA
*MEMBER OF N.Y., NJ. AND D.C. BAR

NEW YORK CITY OFFICE : WHITE PLAINS OFFICE

299 BROADWAY 175 MAIN STREET

SUITE 1700 SUITE 800

NEW YORK, NY 10007 WHITE PLAINS, NY 10601

OFFICE: (212) 962-1333 OFFICE: (914) 358-5998

FAX: (212) 962-1778 FAX: (914) 761-0995
May 29, 2020

Honorable Nelson S. Roman
United States District Judge
United States District Courthouse
300 Quarropas Street

White Plains, NY 10601

Re: United States v. Lasean Goode, 16 Cr. 529 (NSR) -03
Request for CJA Re-Appointment

 

Dear Judge Roman:

I was appointed to represent the above defendant pursuant to CJA. On November 2,
2018, the Court sentenced the defendant to 60 months imprisonment to be followed by 4 years’
Supervised Release, after his plea of guilty to 21 USC §841(b)(1)(B).

Mr. Goode wishes me to assist him in application(s) for relief under 18 USC §3624
and/or 18 USC §3582(c)(1)(A) based upon his underlying medical conditions which place him at
increased risk of serious illness or death if he were to contract the COVID-19 virus.

I therefore request to be re-appointed to represent Mr. Goode for these purposes, pursuant
to CJA, nunc pro tunc to May 27, 2020.

 

Thank you, Your Honor, for your consideration of this application.
Very truly yours,
Tanner & Ortega, L.L.P.

   
   
   

d E-Tanner, —
ce:  AUSA Christopher Clore (By ECF) therepsitations-——=9 ranted.

Fed

_ Sane

 
   

 

 

ee en sea $ a U.S.D.J.
one NCALLY Fi Dated: VE 1, 2020
| DOC B___ White Plains; New York 10601
DATE F ILE ED: lu Iu [0 202 Clerk of the Court requested to terminate the

nr

— motion (doc. 226)
